DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AHN (US 2018/0323397). 

Regarding Claims 1-4, AHN teaches a material represented by C-26 (page 9):

    PNG
    media_image1.png
    482
    403
    media_image1.png
    Greyscale

	C-111 reads on applicants’ Formulas 1 and 3 wherein X1 = 
O; Y1 = -N=; R1 = phenyl; R2-R4 = H; L1 = unsubstituted carbazole;  Ar1 = substituted phenyl (per claims 1 and 3-4).
Phenyl is substituted with a diphenyl amino group (per claim 2)

Regarding Claims 8-10, AHN teaches an organic electroluminescent device comprising a first electrode, a second electrode facing the first electrode, a light-emitting layer between the first electrode and the second electrode, and an electron transport zone between the light-emitting layer and the second electrode, wherein the electron transport zone may comprise the compound represented by AHN’s formula 1. .

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to shows:
L1 (per claim 5)
Ar (per claim 6)
C-1 to C-144 (per claim 7)

Response to Amendment
	The office has modified the previous rejections and thereby addressed applicants’ amendment to L1. 
	The applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786